Citation Nr: 9931427	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
broken ring and middle fingers of the right hand.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain with degenerative 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1977 and from November 1990 to July 1991.

This case arises on appeal from a December 1994 rating 
decision by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied entitlement to 
service connection for a right knee disorder and broken ring 
and middle fingers of the right hand and entitlement to a 
disability rating in excess of 20 percent for service-
connected mechanical low back pain.

The claim to reopen a claim of entitlement to service 
connection for a right hand disability is the subject of the 
remand immediately following this decision.

Additional evidence was associated with the claims folder 
subsequent to the June 1998 supplemental statement of the 
case addressing the issues of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a right knee disorder and 
entitlement to an increased disability rating for service-
connected mechanical low back pain with degenerative 
arthritis.  This evidence includes a statement from the 
veteran's wife dated in July 1998; VA treatment records dated 
from 1992 to 1998; service personnel records; private 
treatment records from Michael Johnston, M.D. and Phenix 
Regional Hospital; and August 1998 and March 1999 statements 
and photographs from the veteran concerning inservice 
stressors.  Some of this evidence is duplicative of that 
already of record and considered by the RO and the remainder 
of the evidence does not pertain to treatment for right knee 
or low back disorders.  Therefore, these claims need not be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (1999).

The veteran has also claimed entitlement to service 
connection for a right knee disability as secondary to his 
service-connected mechanical low back pain with degenerative 
arthritis.  See Statement of Accredited Representation in 
Appealed case, dated March 24, 1999.  This claim is not 
currently before the Board since it has not been adjudicated 
by the RO, and it is not otherwise intertwined with the 
claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, the 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 1992, the RO denied entitlement to service 
connection for a right knee disorder.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has not been presented or secured since the June 
1992 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right knee disorder.

3.  The veteran's claim for an increased rating for service-
connected mechanical low back pain with degenerative 
arthritis is plausible, and sufficient evidence has been 
obtained for correct disposition of this claim.

4.  The veteran's service-connected mechanical low back pain 
with degenerative arthritis is currently manifested by 
subjective complaints of pain; and objective evidence of 
range of motion as follows: forward flexion to 75 degrees; 
backward extension to 30 degrees; left lateral flexion to 30 
degrees; right lateral flexion to 30 degrees; left rotation 
to 35 degrees; and right rotation to 35 degrees, with pain 
with rotation and lateral flexion bilaterally; and x-ray 
evidence of mild degenerative disc disease.


CONCLUSIONS OF LAW

1.  The June 1992 RO decision that denied entitlement to 
service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

2.  Evidence received since the June 1992 RO decision that 
denied entitlement to service connection for a right knee 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran has stated a well-grounded claim for an 
increased rating for service-connected mechanical low back 
pain with degenerative arthritis, and VA has satisfied its 
duty to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

4.  The criteria for a disability evaluation in excess of 20 
percent for service-connected mechanical low back pain with 
degenerative arthritis  have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right knee disorder

A.  Factual background

Service medical records from the veteran's second period of 
active service disclose that he complained of right knee pain 
and an inability to straighten the knee in January 1991.  He 
reportedly fell and hit his patella one week before.  
Examination of the knee was essentially negative and a right 
knee disorder was not diagnosed.

On examination in May 1991, the veteran gave a history of 
painful joints, including the knees.  He denied a "trick" 
or locked knee.  Examination of the lower extremities was 
normal.

On medical board examination in August 1991, the veteran 
denied a "trick" or locked knee.  Examination of the lower 
extremities was normal. 

The veteran claimed entitlement to service connection for a 
right knee disorder in February 1992.  He stated that his 
right knee disorder had its onset in 1990.  

The RO denied entitlement to service connection for a right 
knee disorder in June 1992 and notified the veteran of its 
decision and of his appellate rights at his most recent 
address of record by letter dated July 7, 1992.  The 
specified basis of the decision was that a right knee 
disorder was not found on examination.  The veteran did not 
appeal.

Additional evidence was thereafter received, as follows:

1.  Lay statements of the veteran, including that a right 
knee disorder had its onset during active service, and that 
it hurt since the day it happened.

2.  Service medical records from the veteran's first period 
of active service, which are negative for any complaints or 
findings pertaining to the right knee.  

3.  VA treatment records, dated from 1992 to 1998 (including 
a May 1996 report of hospitalization).  In April 1994, the 
veteran complained of right knee pain; however, examination, 
including x-rays, was negative.  The assessment was right 
knee pain due to rule out degenerative joint disease.  In 
January and April 1995, the veteran was diagnosed as having 
(possible) derangement of the right knee.  He underwent 
physical therapy.

4.  VA reports of examination, dated in December 1993 
(spine); November 1994 (spine) (hand, thumb and fingers); 
March 1995 (general medical); April 1995 (mental disorders); 
August 1995 (general medical); December 1996 (general 
medical); and January 1997 (mental disorders).  On VA general 
medical examination in March 1995, the veteran was diagnosed 
as having degenerative arthritis of the right knee.  January 
and March 1995 x-rays of the knees were normal.  On VA 
general medical examination in August 1995, he was diagnosed 
as having arthralgia of multiple joints.  Multiple joint pain 
with limited objective findings was diagnosed on VA general 
medical examination in December 1996.  The veteran complained 
of knee pain at that time.  X-rays of the knees were normal.

5.  The veteran's service personnel records.

6.  Private medical records from Westech Hearing Services, 
dated in 1994; Phenix Regional Hospital, dated in 1995; and 
Michael Johnston, M.D., dated from 1988 to 1995; which make 
no specific mention of a right knee disability.

7.  Lay statements from acquaintances and family members of 
the veteran, which make no specific mention of a right knee 
disability.



B.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated July 7, 1992, the RO notified the veteran of 
the June 1992 rating decision denying entitlement to service 
connection for a right knee disorder.  The veteran was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the case on appeal, the RO adjudicated the issue according 
to the definition of material evidence enunciated in Colvin 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  No prejudice to the veteran results from 
the Board's consideration of this claim.  He was provided 
notice of the applicable laws and regulations regarding new 
and material evidence, including 38 C.F.R. § 3.156.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
Board's review of this claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  

The evidence received subsequent to June 1992 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the June 1992 RO rating decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he incurred a right knee disorder during active service 
and inservice medical records showing treatment for right 
knee problems.  There was no evidence of a post-service, or 
current, right knee disorder and of a nexus between the post-
service disability and any inservice finding or event.  
Therefore, in order to be material, there would have to be 
competent evidence showing diagnoses of a current right knee 
disorder and that this condition had its onset during active 
service or within any appropriate presumptive period (if 
arthritis) or was associated with an inservice finding or 
event.  Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

To the extent that the veteran contends that he has a current 
right knee disorder that was incurred during service (item 
1), this evidence is not new.  His statements are essentially 
a repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of this condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  

To the extent that the medical records (items 3 and 4) show 
treatment for and/or diagnoses of a right knee disorder 
several years after service, they are new.  However, they are 
not material, or so significant that they must be considered 
in order to fairly decide the merits of the claim.  These 
records do not in any way provide a medical linkage of a 
current right knee disability with the veteran's active duty 
military service. 

Medical records and lay statements, including from the 
veteran, (items 1-7) that do not mention a right knee 
disorder, even if new, are not material.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The fact that the 
veteran is presently or was impaired due to other medical 
problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to June 1992 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a right knee disorder.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a right knee disorder.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).
	

II.  Service-connected mechanical low back pain with 
degenerative arthritis

A.  Factual background

The RO granted entitlement to service connection for 
mechanical low back pain, evaluated as 10 percent disabling, 
by means of a June 1992 rating decision.  In March 1994, the 
RO assigned a 20 percent rating for this disability, 
effective from November 1993.  The veteran sought 
reevaluation of the disability rating assigned for his 
service-connected low back disorder in July 1994.  Additional 
evidence was obtained in conjunction with the claim.

VA outpatient treatment records showed continual complaints 
of low back pain.  A December 1993 x-ray showed mild 
degenerative disc disease at L2-L3 and exaggerated lumbar 
lordosis.  The veteran underwent physical therapy.  Muscle 
spasm of the paraspinal muscles was noted in June 1994.  
October 1994 x-rays of the lumbar spine showed thickening of 
the vertebral endplate of L3 probably with decrease in joint 
space probably suggestive of early degenerative spondylosis 
with associated probable degenerative disease at L2-L3. 

On VA spine examination in November 1994, the veteran 
reported that his back pain was getting progressively worse.  
He was not able to lift, sit or drive for long distances.  
The pain reportedly went into his hips and legs.  The 
examiner noted that the veteran sat and moved very gingerly.  
He walked stooped at the waist at 15 degrees.  There was 
moderate lumbar spasm.  Range of motion of the lumbar spine 
was as follows:  forward flexion to 55 degrees; backward 
extension to 15 degrees; left lateral flexion to 18 degrees; 
right lateral flexion to 21 degrees; left rotation to 20 
degrees; and right rotation to 21 degrees.  There was pain in 
all directions.  The examiner diagnosed low back strain with 
degenerative changes.  

VA outpatient treatment records dated in January 1995 
revealed complaints of back pain with lifting.  The pain 
extended to the legs and toes.  The veteran ran his own 
construction company.  His pain decreased with rest.  There 
was decreased pinprick on the lateral aspect of the right leg 
and foot.  Motor strength was 5/5 and deep tendon reflexes 
were within normal limits.  The veteran was able to heel/toe 
walk.  Straight leg raising was negative.  X-rays revealed 
straightening of the lumbar spine with disc space narrowing 
at L2-L3.    

On VA general medical examination in March 1995, the veteran 
complained of low back pain.  The examiner noted moderate 
limitation of froward bending of the back.  Neurological 
examination was normal.  X-rays of the lumbar spine showed 
lateral anterior osteophytes in the body of L3.  Pertinent 
diagnoses included degenerative arthritis of the lumbosacral 
spine.  

The veteran was re-examined by VA in August 1995.  He was 
employed in construction and had lost 10 days of work in the 
last year.  He reported severe joint pain, including of the 
low back.  His posture and gait were within normal limits.  
His joints stiffened when he slept or sat for a long time.  
They also swelled and became hot.  He had back pain all the 
time, worse with lifting, bending or twisting.  He took 
Ibuprofen.  The examiner noted slight muscle spasm.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
to 55 degrees; backward extension to 25 degrees; left lateral 
flexion to 35 degrees; right lateral flexion to 35 degrees; 
left rotation to 30 degrees; and right rotation to 30 
degrees.  Pertinent diagnoses included degenerative 
spondylosis of the lumbosacral spine and degenerative disc 
disease at L2-L3.

In a March 1996 rating decision, the veteran's service-
connected low back disability was recharacterized as 
mechanical low back pain with degenerative arthritis.

In August 1996, a fellow service member (H.R.) reported that 
the veteran injured his back during service and had been 
bothered by this problem since June 1991.  The veteran's wife 
reported that he was not able to work as before, and that 
there were times when he was unable to get out of bed and she 
had to pull him out of bed because of his back problem.  Also 
associated with the claims folder are lay statements from 
acquaintances and family members of the veteran; however, 
they make no specific mention of the veteran's low back 
disability.

The veteran was afforded a VA general medical examination in 
December 1996.  He complained of multiple joint pains, 
including of the back.  His carriage, posture and gait were 
within normal limits.  Neurological examination was normal.  
There was no motor or sensory loss.  Deep tendon reflexes 
were active and symmetrical.  There was no spasm or deformity 
of the lumbosacral spine.  Range of motion of the lumbar 
spine was as follows:  forward flexion to 75 degrees; 
backward extension to 30 degrees; left lateral flexion to 30 
degrees; right lateral flexion to 30 degrees; left rotation 
to 35 degrees; and right rotation to 35 degrees.   There was 
pain with rotation and lateral flexion bilaterally.  X-rays 
of the lumbar spine showed mild degenerative disc disease.  
Pertinent diagnoses included multiple joint pains with 
limited objective findings.


B.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran complained of increased problems from 
his service-connected back condition.  Thus, he has satisfied 
the initial burden of presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations.  There is sufficient evidence of record to 
properly evaluate his service-connected disorder.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  In a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veteran's degenerative arthritis of the lumbar spine is 
rated under a diagnostic code which takes into account both 
the x-ray evidence of degenerative changes of the lumbar 
spine as well as the resulting limitation of motion, if any, 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292 (1999).  Degenerative arthritis established 
by x-ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic 
code 5003 evaluates degenerative arthritis based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  Specifically, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or other satisfactory evidence of 
painful motion.

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.

A rating greater than that currently in effect is available 
under diagnostic code 5292 where there is severe (40 percent) 
limitation of motion of the lumbar spine; under diagnostic 
code 5293 when there is evidence of intervertebral disc 
syndrome with severe recurring attacks, with intermittent 
relief (40 percent), or where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent); and under 
diagnostic code 5295 where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).

While the Board will consider the veteran's low back 
disability under all of the above-described diagnostic codes, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  As Diagnostic Code 5010 (arthritis 
due to trauma) rated for limitation of motion (Diagnostic 
Code 5292) encompasses pain, muscle spasm, and swelling 
resulting in limitation of motion, assigning an additional 
rating under Diagnostic Code 5295 (which also evaluates on 
the basis of limitation of motion attributable to muscle 
spasm, pain on motion, and loss of motion), or under 
Diagnostic Code 5293 (which evaluates in part on the basis of 
characteristic pain and muscle spasm) would constitute 
compensation for the same symptomatology under different 
diagnostic codes, it would be prohibited under 38 C.F.R. 
§ 4.14.  The Board must consider, however, whether it might 
be appropriate to assign a higher rating using another 
potentially applicable diagnostic code.

There are several relevant and adequate examinations of record 
showing varying degrees of limitation of motion of the 
veteran's lumbar spine.  See Powell v. West, No. 98-1675 (U.S. 
Vet. App. Sept. 21, 1999).  Clinical findings show that the 
veteran had forward flexion ranging from 55 to 75 degrees; 
backward extension ranging from 15 to 30 degrees; left lateral 
flexion ranging from 18 to 35 degrees; right lateral flexion 
ranging from 21 to 35 degrees; left rotation ranging from 20 
to 35 degrees; and right rotation ranging from 21 to 35 
degrees.  This evidence does not show that motion is severely 
limited to support a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), x-rays of the veteran's lumbar spine in December 
1993 and December 1996 showed only mild degenerative disc 
disease.  Neurological examination was normal on VA 
examination in December 1996.  While the veteran has 
complained of neurological symptomatology, this has been 
attributed to a nonservice-connected conversion disorder.  
See VA report of hospitalization, dated in May 1996.  
Therefore, the medical evidence does not demonstrate that the 
veteran's low back disability is currently manifested by 
symptomatology reflecting a severe disability pursuant to 
Diagnostic Code 5293.

The Board has also considered assigning the veteran an 
increased disability evaluation under Diagnostic Code 5295; 
however, there have been no findings of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of motion, or abnormal mobility on forced 
motion so as to warrant a 40 percent rating for lumbosacral 
strain.

The medical evidence reflects reflect that the veteran's 
service-connected degenerative arthritis of the lumbar spine 
is manifested primarily by complaints of pain and objective 
evidence of slight to moderately decreased range of motion.  
The Board concludes that the 20 percent rating assigned is 
appropriate for these manifestations and that the findings do 
not more nearly approximate the next higher, or 40 percent, 
rating for a disability of the lumbar spine.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  The 
lay contentions offered in conjunction with this claim for 
increased compensation benefits are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to establish a finding of increased disability due to 
the service-connected low back disorder.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  See 38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected low back disability 
are, however, already contemplated by the 20 percent rating 
limitation of motion that is moderate with arthritis shown on 
x-ray reports.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292 (1999).  As noted above, Diagnostic Code 5003 
evaluates degenerative arthritis based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion. Limitation of motion must be 
objectively confirmed by findings such as satisfactory 
evidence of painful motion.  There is no indication in the 
current record that pain due to disability of the lumbar 
spine causes functional loss greater than that contemplated 
by the currently assigned 20 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function."  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1999).  For 
example, in the November 1994 and December 1996 VA 
examination reports, the examiners provided measurements of 
range of motion, and noted the veteran's complaints of pain.  
Remand for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for an increased rating for service-
connected mechanical low back pain with degenerative 
arthritis.  


ORDER

New and material not having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is not reopened, and the appeal is denied.

Entitlement to a rating in excess of 20 percent for service-
connected mechanical low back pain with degenerative 
arthritis is denied.


REMAND

Additional development is necessary in this case before a 
decision on the veteran's claim for a right hand disorder can 
be made.  The Board has recharacterized the issue on appeal 
concerning a right hand disorder as whether new and material 
evidence has been submitted to reopen the claim, as the RO 
finally denied entitlement to service connection for a right 
hand disorder in June 1992.  The veteran has put the VA on 
notice of the existence of specific evidence that might be 
relevant to and probative of this claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  In a May 1996 statement in 
support of claim, he indicated that he was at that time 
submitting lay statements and a September 23, 1980, service 
medical record concerning his claimed right hand injury.  
These documents are not of record, and the veteran should be 
requested to again submit them if available.

The veteran has further stated on appeal that he injured his 
right hand during active duty for training (ACDUTRA) with the 
Alabama National Guard between 1979 and 1981.  Further 
verification of the veteran's service dates is warranted.  
The RO should contact the National Personnel Records Center 
(NPRC) and the Adjutant General of the Alabama National Guard 
and request verification of the complete dates of the 
veteran's service, as well as the type of service during each 
period of enlistment, i.e., whether it was active duty, 
ACDUTRA or inactive duty training.  The RO should also 
request copies of the veteran's complete service medical 
records from these sources.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide copies 
of the lay statements and the September 23, 
1980, service medical record concerning his 
claimed right hand injury that he referred to 
in the May 1996 Statement in Support of 
Claim, if available.

2.  Contact the Adjutant General of the 
Alabama National Guard and the NPRC, and any 
other indicated agency, and request complete 
verification of the dates of the veteran's 
military service, as well as the type of 
service during each period of enlistment, 
i.e., whether it was active duty, active duty 
for training or inactive duty training.  All 
periods of active duty for training or 
inactive duty training should be separately 
noted.  The RO should also request copies of 
the veteran's complete service medical 
records, to include clinical records, from 
all periods of duty.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
broken ring and middle fingers of the 
right hand, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO's readjudication of the 
claim must comport with Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






